Citation Nr: 1047251	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability 
manifested by fevers.

2.  Entitlement to service connection for a respiratory disorder 
to include bronchitis, asthma, sinusitis or rhinitis.

3.  Entitlement to service connection for gestational diabetes.

4.  Entitlement to service connection for breast cancer.

5.  Entitlement to service connection for a heart murmur.

6.  Entitlement to service connection for vision problems.

7.  Entitlement to an effective date earlier than April 23, 2009, 
for the establishment of special monthly compensation based on 
the loss of use of a creative organ.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 
1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from December 2006, September 2009 and January 2010 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The Veteran elected to have a Board hearing on a July 2010 VA 
Form 9.  However, in a letter dated September 2010, she indicated 
that she no longer desired a hearing.  Thus, the Veteran's 
request for a hearing is deemed withdrawn.

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
disability manifested by fevers and entitlement to service 
connection for diabetes, breast cancer, a heart murmur, vision 
problems and a respiratory disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A December 7, 2007, communication is fairly construed as a claim 
of entitlement to service connection for special monthly 
compensation based on loss of use of a creative organ. 
 




CONCLUSION OF LAW

The criteria for an effective date of December 7, 2007, for the 
grant of special monthly compensation based on loss of use of a 
creative organ have been met. 38 U.S.C.A. §§ 5103, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.158, 3.159, 3.400 
(2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

The Veteran's earlier effective date claim arises from an appeal 
of the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's post-
service reports of VA and private treatment and examination.  
Moreover, the Veteran's statements in support of the claim are of 
record.  The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2). 
 
The effective date of an evaluation and award of compensation on 
an original claim for compensation will be the day following 
separation from active duty service or the date entitlement arose 
if claim is received within 1 year after separation from service; 
otherwise, date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2). 
 
In the present case, the Veteran separated from her final period 
of active service in July 1990.  It is not in dispute that she 
failed to submit a claim of entitlement to special monthly 
compensation within one year from discharge.  Therefore, 
assignment of an effective date back to the day following 
discharge is not possible. Instead, the appropriate effective 
date is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

The Board notes that any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155 (2010). 
 
Moreover, in determining when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim. 38 U.S.C.A. § 7104(a); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The Veteran indicated in an April 2010 VA Form 9, Appeal to Board 
of Veterans' Appeals, that her notice of disagreement (NOD) to a 
December 18, 2006, rating decision constituted a claim for 
Special Monthly Compensation (SMC).  Her contention is based on 
the fact that the December 7, 2007, document indicated that she 
had the Essure procedure.  The Essure procedure was ultimately 
the basis for her grant of entitlement to SMC, as indicated in 
the September 2009 rating decision awarding benefits to the 
Veteran for SMC.  She additionally contends that she did not know 
the specific term to use in claiming the benefit but instead 
described the procedure when making her claim.  Taking into 
account all of the evidence of record, the Board finds that the 
statements on the document received at the RO on December 7, 
2007, serve as an informal claim of entitlement
to SMC.  

Here, the first objective evidence demonstrating that the Essure 
procedure was performed on the Veteran is a January 2009 letter 
written by Dr. C.T., which follows December 7, 2007, and thus 
does not enable an earlier effective date. 
 
In sum, the Veteran's initial informal claim for SMC was received 
at the RO on December 7, 2007.  The benefit was subsequently 
granted by the RO in a September 2009 rating decision with an 
effective date of April 23, 2009.  Therefore, Board finds that 
the Veteran is entitled to an effective date of December 7, 2007, 
for the award of SMC.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of December 7, 2007, for the award of 
special monthly compensation for loss of use of a creative organ 
is granted.  




REMAND

The Board finds that additional development is necessary 
regarding the remainder of the Veteran's claims, as will be 
discussed further below.  

The Board notes initially that when obtaining the Veteran's 
service treatment records through official sources, the RO 
requested only records related to possible asbestos exposure.  
The Board additionally notes that the Veteran has submitted some 
additional records on her own accord.  It's unclear whether all 
service treatment records available from the Veteran's ten year 
period of active service have been associated with the claims 
file.  Thus, the Board finds that remand is necessary in order 
for the RO/AMC to request all of the Veteran's service treatment 
records from official sources.

The Board notes that in July 2005, the Veteran submitted 
authorization forms to obtain private treatment records from Dr. 
D.R., Dr. R.S., and the Scanning and Treatment Center.  These 
records were not obtained and associated with the claims file.  
Thus, the RO/AMC should request an additional authorization from 
the Veteran and obtain the records, if possible.

Additionally, ongoing VA treatment records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's service 
treatment records from official sources.  
Document all requests for such records.  
Associate all records received with the 
claims file.  If no records are found, a 
memorandum of non-availability should be 
associated with the claims file.

2.  Request that the Veteran supply any 
required authorizations and obtain the 
private treatment records from Dr. D.R., Dr. 
R.S. and the Scanning and Treatment Center.  
Any negative search should be noted in the 
record and communicated to the Veteran.  
Additionally, associate any VA treatment 
records from the Coatesville VA Medical 
System not already associated with the claims 
file.

3.  Thereafter, review the Veteran's claims.  
If the claims remain denied, issue a 
supplemental statement of the case to the 
Veteran, and afford an opportunity to 
respond, before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


